CaseCase 2:20-mj-01610 Document
     7:20-cr-00033-WLS-TQL      4 Filed
                           *SEALED*     on 09/17/20
                                     Document       in TXSD
                                                1 Filed       PagePage
                                                        09/15/20   1 of 61 of 6
CaseCase 2:20-mj-01610 Document
     7:20-cr-00033-WLS-TQL      4 Filed
                           *SEALED*     on 09/17/20
                                     Document       in TXSD
                                                1 Filed       PagePage
                                                        09/15/20   2 of 62 of 6
CaseCase 2:20-mj-01610 Document
     7:20-cr-00033-WLS-TQL      4 Filed
                           *SEALED*     on 09/17/20
                                     Document       in TXSD
                                                1 Filed       PagePage
                                                        09/15/20   3 of 63 of 6
CaseCase 2:20-mj-01610 Document
     7:20-cr-00033-WLS-TQL      4 Filed
                           *SEALED*     on 09/17/20
                                     Document       in TXSD
                                                1 Filed       PagePage
                                                        09/15/20   4 of 64 of 6
CaseCase 2:20-mj-01610 Document
     7:20-cr-00033-WLS-TQL      4 Filed
                           *SEALED*     on 09/17/20
                                     Document       in TXSD
                                                1 Filed       PagePage
                                                        09/15/20   5 of 65 of 6
CaseCase 2:20-mj-01610 Document
     7:20-cr-00033-WLS-TQL      4 Filed
                           *SEALED*     on 09/17/20
                                     Document       in TXSD
                                                1 Filed       PagePage
                                                        09/15/20   6 of 66 of 6
